NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 18a0038n.06

                                       Case No. 16-3960

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                           FILED
                                                                             Jan 22, 2018
                                                                         DEBORAH S. HUNT, Clerk
DRFP L.L.C., dba Skye Ventures,                   )
                                                  )
           Plaintiff-Appellant,                   )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE SOUTHERN DISTRICT OF
REPÚBLICA BOLIVARIANA DE                          )       OHIO
VENEZUELA; THE VENEZUELAN                         )
MINISTRY OF FINANCE,                              )
                                                  )
           Defendants-Appellees.                  )

                                          ORDER

           BEFORE: COOK, KETHLEDGE, and DONALD, Circuit Judges.

           COOK, Circuit Judge. When we affirmed the district court’s judgment against DRFP

L.L.C., dba Skye Ventures (“Skye”), we invited the República Bolivariana de Venezuela and the

Venezuelan Ministry of Finance (collectively, “Venezuela”) to seek attorneys’ fees and costs

associated with this appeal. DRFP L.L.C. v. República Bolivariana de Venezuela, 706 F. App’x

269, 279–80 (6th Cir. 2017). Venezuela did just that. There followed an opposition from Skye,

a submission of unredacted invoices by Venezuela, and one more round of briefing from the

parties.

           We have reviewed the parties’ submissions and conclude that Skye’s appeal was

frivolous. As we explained previously, Skye “advanced arguments untethered to valid analysis
Case No. 16-3960, DRFP v. República Bolivariana de Venezuela, et al.


of either Ohio or Venezuelan law.” Id. at 280. And what’s more, this appeal stemmed from

Skye’s “buy[ing] (for pennies on the dollar) notes that were obviously fraudulent, and then for

twelve years [taking] a flier on enforcing them in federal court.” Id. (Kethledge, J., concurring).

       We therefore GRANT Venezuela’s motion for attorneys’ fees. Pursuant to Federal Rule

of Appellate Procedure 38, we may “award just damages and single or double costs to”

Venezuela. Venezuela seeks over $750,000 in attorneys’ fees; challenging that calculation, Skye

contends that any award should not exceed $35,000. We deem an award of $100,000 to be

reasonable in light of Rule 38’s purposes.

       Accordingly, we ORDER Skye to pay Venezuela $100,000 for attorneys’ fees incurred

in this appeal. Skye and its counsel shall be jointly and severally liable to Venezuela for the

entire award. See 28 U.S.C. § 1927; see also, e.g., Shaya v. Countrywide Home Loans, Inc.,

489 F. App’x 815, 820 (6th Cir. 2012); Raft v. C.I.R., 147 F. App’x 458, 463 (6th Cir. 2005).

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk




                                               -2-